internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 1-plr-121586-98 date date legend acquirer target subsidiary foundation a b c d e f g h i j k plr-121586-98 state x state y state z business p date date date date date date dear we respond to your letter dated date requesting that we rule on a significant sub-issue present in a proposed transaction see sec_3 of revproc_99_3 1998_1_irb_106 additional information was submitted in letters dated date date date and date the information submitted is summarized as follows acquirer is a publicly held calendar_year taxpayer organized in state y that is engaged in business p and whose stock has been publicly traded on the new york stock exchange since date although acquirer is authorized to issue both common and preferred_stock no shares of preferred_stock have been issued however acquirer has a shares of common_stock outstanding as of date from date to date the average daily volume of acquirer common_stock traded on the new york stock exchange was approximately b target is a state z corporation that is engaged in business p whose authorized capital stock consists of class a convertible common_stock class a stock class b convertible preferred_stock class b stock common_stock blank preferred_stock and series a preferred_stock series a preferred however as of date target had issued and outstanding c shares of class a stock and d shares of class b stock and warrants to purchase series a preferred which will be exercised before the merger is executed plr-121586-98 subsidiary is a state y corporation formed exclusively for the proposed transaction its authorized capital stock consists of e shares of common_stock all of which is owned by acquirer foundation is a state x non-profit corporation and a major shareholder of acquirer foundation holds no stock in target nor will it receive any target stock in the merger described below on date target acquirer and subsidiary entered into a merger agreement whereby target will merge into subsidiary merger in the merger each holder of class a stock and series a preferred have the right to receive at his her election in certain circumstances either i a certain number of shares of acquirer common_stock ii a certain amount per share of cash or iii a combination thereof additionally each holder of class b stock will receive a certain number of acquirer common_stock the amount of common_stock to be issued in the merger by acquirer to target’s shareholders will be determined pursuant to a formula set forth in the merger agreement which will take into account the average closing trading price over a day period nevertheless the formula will ensure that at least of the total merger consideration will consist of acquirer common_stock with the remaining amount being paid in cash currently the relative value of target in comparison to the value of acquirer is less than on date a date prior to and unrelated to the merger agreement acquirer’s board_of directors approved a stock repurchase program authorizing acquirer to repurchase up to i shares of acquirer common_stock on the open market repurchase plan the repurchase plan was intended to help acquirer offset the dilutive effects on its earnings as a result of stock issuances under its employee stock_option and employee stock_purchase_plans as well as permit acquirer to repurchase its common_stock if depending on market fluctuations it deemed such purchases to be in the best interest of the stockholders additionally acquirer currently plans to raise dollar_figurek by issuing convertible debentures because the issuance of the debentures will increase acquirer’s fully diluted outstanding shares acquirer plans to repurchase its shares in the amount of j shares from foundation in order to offset any related potential dilution to its earnings per share at the time the merger agreement was executed on date acquirer’s board_of directors amended the repurchase plan by increasing the amount of stock acquirer may repurchase in the open market to f this increase was intended to help acquirer offset the dilutive effect on its earnings to be caused by the issuance of common_stock in the merger acquirer did not make any repurchases pursuant to the repurchase plan prior to entering into the merger agreement however since entering into the merger agreement acquirer has repurchased g shares of its common_stock in the open plr-121586-98 market acquirer expects to make additional repurchases of its common_stock pursuant to the repurchase plan after the consummation of the merger the repurchases will be made on the open market on the new york stock exchange through a broker because of the mechanics of an open market purchase acquirer will not know the identity of the sellers nor will the sellers know the identity of the buyers the following representations have been made in connection with the proposed transaction the merger will satisfy the statutory requirements of sec_368 and a d and will satisfy the continuity_of_interest requirement of sec_1_368-1 and e continuity_of_interest requirement not taking into account the effect of acquirer’s repurchase of its stock on the open market after the merger acquirer has no plan or intention of repurchasing acquirer’s common_stock that will be issued to the target’s shareholders in the merger however acquirer stock may be repurchased through a broker on the new york stock exchange acquirer’s plan to repurchase shares of acquirer stock subsequent to the merger was not undertaken at the request of target or the target shareholders and actual purchases by acquirer of its stock following the merger will not be made at the request of target or the target shareholders to the best knowledge of acquirer there is no plan or intention on the part of the stockholders of target to utilize acquirer’s repurchase plan to have acquirer redeem the shares of acquirer common_stock issued to them in the merger any repurchases by acquirer of its stock on the open market at the same time that a former target stockholder may be selling such stock on the open market would be purely coincidental based solely on the facts submitted and the representations made above it is held as follows the purchase by acquirer of its common_stock following the merger pursuant to the repurchase plan adopted by acquirer will not cause the merger to fail the continuity_of_interest requirement no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that plr-121586-98 are not directly covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely assistant chief_counsel corporate by alfred bishop chief branch
